75 B.R. 249 (1987)
In re SCHENCK TOURS, INC., Debtor.
No. 87-CV-1259.
United States District Court, E.D. New York.
July 15, 1987.
Ballon, Stoll & Itzler, New York City, for debtor; Michael Z. Brownstein and Joseph Bartfield, of counsel.
Heller, Horowitz & Feit, P.C., New York City, for AYL Realty Corp.; Stuart A. Blander, of counsel.


*250 DECISION AND ORDER
BRAMWELL, District Judge.
AYL Realty Corp. (AYL) appeals from an order of the United States Bankruptcy Court, Honorable Jerome Feller, dated March 3, 1987, which denied AYL's motion to be relieved from a contract to purchase certain real property belonging to the debtor Schenck Tours, Inc. (Schenck), declared the contract terminated and AYL in default, and held that Schenck was entitled to retain AYL's deposit of $255,000.
Upon careful review of the record on appeal and the memoranda of law submitted by the parties, the Court finds itself in essential agreement with Judge Feller's thorough and well-reasoned analysis. In re Schenck Tours, Inc., 69 B.R. 906 (Bankr.E.D.N.Y.1987). Little would be served by merely paraphrasing or attempting to add to the reasons articulated by Judge Feller. Accordingly, on the basis of Judge Feller's opinion, and for the reasons stated therein, the order of the Bankruptcy Court is AFFIRMED, each party to bear its own costs.
SO ORDERED.